Citation Nr: 1532740	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty from December 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in

This case was previously before the Board in October 2010, January 2012, and July 2013 when it was remanded for additional development

In October 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In July 2015, VA informed the Veteran by letter that the VLJ who conducted his hearing was no longer employed by the Board, and that the Veteran could have another Board hearing before a different VLJ.  

As noted in the previous Board remands, the issue on appeal has been re-characterized in accordance with the decision of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

In a July 2015 statement, the Veteran indicated that he wished to be scheduled for a VLJ-presided hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a BVA hearing at the RO in the order that this request was received.  All correspondence pertaining to this matter should be associated with the Veteran's claims file.  Once the hearing is conducted, or in the event the Veteran cancels his request or otherwise fails to report, the case should be returned to the Board, if needed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




